 



Exhibit 10.18
CONSULTING AGREEMENT
     This Consulting Agreement (this “Agreement”) is made and entered into as of
July 5, 2006 by and between Sirion Therapeutics, Inc., a North Carolina
corporation (“Sirion”), and Philippe Boulangeat (the “Consultant”).
RECITALS
     Whereas, Sirion desires to engage Consultant, and Consultant desires to
accept the engagement by Sirion, to provide certain Services (as defined below)
to Sirion according to the terms and conditions set forth in this Agreement.
     Now, Therefore, in consideration of the foregoing premises and the mutual
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
AGREEMENT
1. Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:
     1.1 “Intellectual Property” shall mean and include all apparatus,
biological materials, clinical data, chemical compositions or structures,
databases and data collections, diagrams, formulae, inventions (whether or not
patentable), know-how, logos, marks (including brand names, product names,
logos, and slogans), methods, processes, proprietary information, protocols,
schematics, specifications, software, techniques, URLs, websites, works of
authorship, and other forms of technology (whether or not embodied in any
tangible form and including all tangible embodiments of the foregoing such as
instruction manuals, laboratory notebooks, prototypes, samples, studies, and
summaries).
     1.2 “Intellectual Property Rights” shall mean and include all past,
present, and future rights of the following types, which may exist or be created
under the laws or regulations of any jurisdiction in the world: (i) rights
associated with works of authorship, including exclusive exploitation rights,
copyrights and moral rights; (ii) trademark and trade name rights and similar
rights; (iii) trade secret rights; (iv) patents and industrial property rights;
(v) other proprietary rights in Intellectual Property of every kind and nature;
and (vi) all registrations, renewals, extensions, combinations, divisions, or
reissues of, and applications for, any of the rights referred to in the
foregoing clauses “(i)” through “(v)” of this definition.
2. Consulting Services. Subject to the terms and conditions of this Agreement,
effective as of the date of this Agreement, Sirion hereby engages Consultant,
and Consultant hereby accepts the engagement by Sirion, to act as a consultant
to Sirion for the duration of the Term (as defined below). In his capacity as a
consultant to Sirion, Consultant agrees to provide such services relating to
business development (the “Services”) as Sirion may assign from time to time.
The manner and means by which Consultant chooses to perform the Services shall
be in Consultant’s sole discretion; provided, however, that Consultant shall
perform all Services in a timely and professional manner, using a degree of
skill and care at least consistent with industry standards.

 



--------------------------------------------------------------------------------



 



3. Consulting Fees. As consideration for Consultant’s provision of the Services,
Sirion shall pay to Consultant fees in the amount of One Hundred Seventy-Five
Thousand and No/100 Dollars ($175,000) per year for each year during the Term
(the “Consulting Fees”). Such Consulting Fees shall be payable in equal monthly
installments on the first (1st) business day of each calendar month during the
Term.
4. Expenses. Sirion shall reimburse Consultant for all reasonable out-of-pocket
expenses, including, without limitation, reasonable travel expenses, incurred in
connection with Consultant’s provision of Services pursuant to this Agreement;
provided, however, that Consultant must: (i) obtain the prior approval of Sirion
for any such expenses that, individually or in the aggregate, exceed $500 (other
than travel expenses incurred by Consultant in connection with any travel
requested by Sirion); and (ii) submit written documentation of all such expenses
to Sirion. Sirion will reimburse Consultant for all expenses covered by this
Section 4 within ten (10) business days of the date that Consultant submits
documentation of such expenses to Sirion.
5. Health Insurance. At all times during the Term, Sirion shall use reasonable
efforts to provide Consultant with medical, dental and vision insurance benefits
substantially similar in substance to the medical, dental and vision insurance
benefits provided to its employees, provided that Sirion’s expense relating
thereto shall not be in excess of 120% of Sirion’s average per employee cost for
such coverage.
6. Independent Contractor Relationship. Consultant’s relationship with Sirion
shall be solely that of an independent contractor, and nothing in this Agreement
shall be construed to create a partnership, joint venture, or employer-employee
relationship between Consultant and Sirion. Consultant is not the agent of
Sirion and is not authorized to make any representation, contract or commitment
on behalf of Sirion. Except as expressly set forth in Section 5, Consultant
shall not be entitled to any of the benefits that Sirion may make available to
its employees, such as group insurance, profit-sharing or retirement benefits.
Consultant shall be solely responsible for all tax returns and payments required
to be filed with or made to any federal, state or local tax authority with
respect to Consultant’s provision of the Services and receipt of the Consulting
Fees pursuant to this Agreement. Sirion will regularly report amounts paid to
Consultant by filing Form 1099-MISC with the Internal Revenue Service as
required by law, but given that Consultant is an independent contractor, Sirion
will not withhold or make payments for social security, make unemployment
insurance or disability insurance contributions, or obtain worker’s compensation
insurance on Consultant’s behalf. Consultant agrees to comply, on a timely
basis, with all applicable federal, state and local laws governing self-employed
individuals, including, without limitation, obligations such as payment of
taxes, social security, disability and other contributions based on the
Consulting Fees paid to Consultant, and to accept exclusive liability for such
compliance. Consultant hereby agrees to indemnify, hold harmless and defend
Sirion from and against any and all such taxes and contributions, as well as any
penalties and interest arising therefrom.
7. Information and Intellectual Property Rights.
     7.1 Proprietary Information. Consultant agrees that, during the Term and
thereafter, he shall: (i) take all steps necessary to hold the Proprietary
Information (as defined below) in trust and confidence; (ii) not use such
Proprietary Information in any manner or for

2.



--------------------------------------------------------------------------------



 



any purpose except as expressly set forth in this Agreement; and (iii) not
disclose any such Proprietary Information to any third party without first
obtaining Sirion’s express written consent on a case-by-case basis; provided,
however, that nothing in this Section 7.1 shall prohibit Consultant from making
any disclosures to the extent legally required by a valid subpoena or order of a
court or other governmental body having jurisdiction, provided that he notifies
Sirion in advance of any such required disclosure and uses commercially
reasonable efforts to obtain, or to assist Sirion in obtaining, a protective
order preventing or limiting the disclosure and/or requiring that the
Proprietary Information so disclosed be used only for the purposes for which the
law or regulation required, or for which the order was issued. For purposes of
this Agreement, “Proprietary Information” shall mean any and all technical and
non-technical information regarding Sirion, including, without limitation,
information regarding: (i) Sirion’s patents, patent applications, trade secrets,
ideas, gene sequences, cell lines, samples, media, chemical compounds, assays,
biological materials, techniques, sketches, drawings, works of authorship,
models, inventions, know-how, processes, apparatuses, equipment, algorithms,
software programs, software source documents, and formulae related to the
current, future and proposed products and services of Sirion; or (ii) Sirion’s
business and financial information, including, without limitation, information
pertaining to Sirion’s current or forecasted capital structure, equity or debt
financing activities, investors, employees, directors, consultants, business and
contractual relationships and research and development plans; provided, however,
that information received by Consultant shall not be considered to be
Proprietary Information if Consultant can demonstrate that such information has
been published or is otherwise readily available to the public other than by a
breach of this Agreement or any other duty or obligation of confidentiality of
Consultant. Consultant’s prior knowledge of any Proprietary Information shall
not obviate or diminish the applicability or effectiveness of these provisions
with regard to such information.
     7.2 Third-Party Information. Consultant understands that Sirion has
received and will in the future receive from third parties certain confidential
or proprietary information relating to such third parties (collectively,
“Third-Party Information”), subject to duties on Sirion’s part to maintain the
confidentiality of such Third-Party Information and to use such Third-Party
Information only for certain limited purposes. Consultant agrees to hold all
Third-Party Information in confidence and not to disclose to anyone (other than
personnel of Sirion) or to use, except in connection with Consultant’s provision
of the Services, any Third-Party Information unless expressly authorized in
writing by an officer of Sirion.
     7.3 Intellectual Property Rights. Consultant agrees that any and all
Intellectual Property and Intellectual Property Rights that Consultant had
knowledge of, conceived, reduced to practice or developed during the course of
his prior engagements with Sirion, together with any and all Intellectual
Property and Intellectual Property Rights that Consultant conceives, reduces to
practice or develops during the course of his provision of the Services pursuant
to this Agreement, in each case whether alone or in conjunction with others (all
of the foregoing being collectively referred to herein as the “Inventions”),
shall be the sole and exclusive property of Sirion. Accordingly, Consultant
hereby: (i) assigns and agrees to assign to Sirion his entire right, title and
interest in and to all Inventions; and (ii) designates Sirion as his agent for,
and grants to the officers of Sirion a power of attorney (which power of
attorney shall be deemed coupled with an interest) with full power of
substitution solely for the purpose of, effecting the foregoing assignments from
Consultant to Sirion. Consultant further agrees to cooperate with and provide
reasonable assistance to Sirion to obtain and from time to time enforce any and
all current or

3.



--------------------------------------------------------------------------------



 



future Intellectual Property Rights covering or relating to the Inventions in
any and all jurisdictions.
8. No Conflicting Obligation. Consultant represents and covenants that his
entering into this Agreement, his performance of all the terms of this Agreement
and his provision of the Services pursuant to this Agreement do not and will not
breach or conflict with any agreement or other arrangement between any
Consultant and any third party, including, without limitation, any agreement or
other arrangement between Consultant and any third party to provide services
exclusively or keep in confidence any proprietary information of another entity
acquired by Consultant in confidence or in trust prior to or after the date of
this Agreement. Consultant agrees not to enter into any agreement that conflicts
with this Agreement or his covenants and obligations hereunder at any time
during the Term.
9. Term and Termination.
     9.1 Term. Subject to Section 9.2, this Agreement shall remain in effect for
a period of one (1) year following the date of this Agreement (the “Term”).
     9.2 Termination for Convenience by Consultant. This Agreement may be
terminated, for any reason or no reason at all, by Consultant at any time
following the date hereof by delivering fifteen (15) days’ prior written notice
to Sirion.
     9.3 Termination by Sirion. This Agreement may be terminated by Sirion as
follows:
          (a) Upon Consultant’s failure to provide the services provided for
under this Agreement or other material breach of by Consultant of his
obligations hereunder; provided that Sirion shall provide Consultant written
notice of any such breach or failure and describing in reasonable detail the
basis for such claim and Consultant shall have thirty (30) days to cure any such
failure or breach. In the event of such termination, Consultant will be entitled
only the Consulting Fee accrued and unpaid through the effective date of the
termination;
          (b) Immediately upon written notice for any or no reason at all;
provided, however, that in such case Consultant shall be entitled to all
remaining amounts due under this Agreement as if Consultants had fully performed
the Services through the end of the Term.
     9.4 Effect of Termination. The obligations set forth in Sections 6, 7, 9.3
and 10, as well as any outstanding payment or reimbursement obligations of
Sirion accrued or incurred through the date of termination or expiration under
Sections 3 or 4, shall survive any termination or expiration of this Agreement.
Upon any termination or expiration of this Agreement, Consultant shall promptly
deliver to Sirion all documents and other materials of any nature pertaining to
the Services, together with all documents and other items containing or
pertaining to any Proprietary Information, Third-Party Information or
Inventions.
10. Miscellaneous.
     10.1 Notices. Any notices or other communications required or permitted
hereunder shall be given to the appropriate party at the address of such party
set forth on the signature page(s) hereto or at such other address as such party
shall specify by ten (10) days advance

4.



--------------------------------------------------------------------------------



 



written notice to the other party hereto. Such notice shall be in writing and
shall be deemed given: (i) upon personal delivery; (ii) upon delivery by
facsimile transmission with receipt confirmed if received during normal business
hours; if not, then on the next business day; (iii) if sent by certified or
registered mail, postage prepaid, three (3) days after the date of mailing; or
(iv) one (1) day after deposit with a nationally-recognized overnight courier,
specifying next day delivery, with verification of receipt.
     10.2 Governing Law. This Agreement shall be construed in accordance with,
and governed in all respects by, the laws of the State of Florida as applied to
contracts to be performed entirely within such state.
     10.3 Successors and Assigns. The rights and liabilities of the parties
hereto shall bind and inure to the benefit of their respective successors,
heirs, executors and administrators, as the case may be; provided, however,
that, as Sirion has specifically contracted for Consultant’s Services, which
Services are unique and personal, Consultant may not assign or delegate his
obligations under this Agreement either in whole or in part to any party without
the prior written consent of Sirion. Sirion may assign its rights and
obligations hereunder to an Affiliate or to any person or entity that succeeds
to all or substantially all of Sirion’s business. For purposes hereof,
“Affiliate” means, with respect to any person or entity, any other person or
entity, directly or indirectly, controlling, controlled by or under common
control with such person or entity. For purposes of this definition a person or
entity is deemed to “control” an entity if such person or entity, directly or
indirectly, (i) has the power to direct the management or policies of such
entity; or (ii) owns, beneficially or of record (a) an amount of voting
securities or other interests in such entity that is sufficient to enable such
controlling person or entity to elect at least a majority of the members of such
entity’s board of directors or other governing body or (b) at least fifty
percent (50%) of the outstanding equity or financial interests of such entity.
     10.4 Waiver. No failure on the part of any party to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
party in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy. No party shall be deemed to have waived any claim arising
out of this Agreement, or any power, right, privilege or remedy under this
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of such party, and any such waiver shall not be applicable or have any
effect except in the specific instance in which it is given.
     10.5 Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of all of the parties hereto.
     10.6 Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement in writing for such provision, then:
(i) such provision shall be excluded from this Agreement; (ii) the balance of
the Agreement shall be interpreted as if such provision were so excluded; and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

5.



--------------------------------------------------------------------------------



 



     10.7 Entire Agreement. This Agreement sets forth the entire understanding
of the parties hereto relating to the subject matter hereof and supersede all
prior agreements and understandings between the parties relating to the subject
matter hereof.
     10.8 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6.



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have executed this Consulting
Agreement as of the date first written above.

              SIRION:
 
            Sirion, Inc.  
 
  /s/ Barry Butler           Barry Butler     President
 
       
 
  Address:   3110 Cherry Palm Dr. #340
 
      Tampa, FL 33610  
 
  Fax No.   813-496-7328
 
            CONSULTANT:  
 
  /s/ Philippe Boulangeat           Philippe Boulangeat
 
       
 
  Address:   71 Route Du Mont Cindre
 
      69450 St Cyr Au Mont D’or: France
 
       
 
  Fax No.:   33 - 472850891 
 
       

A-1